 

EXHIBIT 10.2

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

            THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Bill
of Sale”) is made and executed as of this 23rd day of February, 2017,  by and
between Stony Hill Corp., a Nevada corporation (“Buyer”), and mCig, Inc., a
Nevada corporation (“Seller”).

 

W I T N E S S E T H:

 

            WHEREAS, Buyer and Seller have entered into an Asset Purchase
Agreement (the “Purchase Agreement”), dated as of the date hereof, pursuant to
which Seller agrees to transfer and assign to Buyer, and the Buyer agrees to
receive and accept ownership from Seller, the Assets (as defined in the Purchase
Agreement) on the conditions and subject to the terms set forth in the Purchase
Agreement, for consideration in the amount and on the terms and conditions
provided therein;

 

            WHEREAS, all the terms and conditions precedent provided in the
Purchase Agreement have been met and performed or waived by the parties thereto,
and the parties desire to consummate the transactions contemplated by the
Purchase Agreement; and

 

            WHEREAS, Seller now desires to transfer the Assets to Buyer;

 

            NOW THEREFORE, in consideration of the premises and of the mutual
promises, covenants and agreements contained herein and in the Purchase
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

            1.         Defined Terms.  All capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.

 

            2.         Purchased Assets.  Seller hereby grants, sells, assigns,
transfers, conveys and delivers to Buyer and Buyer purchases and accepts from
Seller all of Seller’s right, title and interest in and to the Assets.

 

            3.         No Assumption of Liabilities.  Buyer does not and will
not by acceptance hereof assume any liabilities or obligations whatsoever of
Seller except the Assumed Liabilities as expressly provided for in the Purchase
Agreement.  Buyer hereby assumes and agrees to pay or perform in accordance with
their terms, each of the Assumed Liabilities.

 

            4.         Agency.  Seller agrees to execute, as soon as is
reasonably practical, such further grants, instruments, and assignments as Buyer
may request from time to time (a) to collect, assert or enforce any claim,
right, interest or title of any kind in and to the Assets, and to institute and
prosecute all actions, suits and proceedings which Buyer may deem proper in
order to collect, assert or enforce any such claim, right, interest or title,
(b) to do all such acts and things and take

 

 

--------------------------------------------------------------------------------


all such actions in respect thereof as Buyer shall deem advisable or proper in
order to provide to Buyer the benefits under any such Assets and (c) to defend,
settle or compromise any and all actions, suits or proceedings in respect of any
such Assets in accordance with the provisions of the Purchase Agreement.

 

            5.         Binding Effect.  Subject to the terms and conditions set
forth in the Purchase Agreement, this Bill of Sale and the covenants and
agreements contained herein shall be binding upon and inure to the benefit of
Seller, its successors and assigns and shall inure to the benefit of Buyer and
its successors and assigns.

 

            6.         Further Assurances.  Seller shall from time to time after
the date hereof at the request of Buyer and without further consideration
execute and deliver to Buyer such additional instruments of conveyance in
addition to this Bill of Sale as Buyer shall reasonably request to evidence more
fully the transfer by Seller to Buyer of the Assets.  Buyer shall, from time to
time after the date hereof at the request of Seller and without further
consideration, execute and deliver to Seller such additional instruments as
Seller shall reasonably request to evidence more fully the assumption by Buyer
of the Assumed Liabilities.

 

            7.         No Conflict.  This Bill of Sale does not amend or
otherwise modify or limit any of the provisions of the Purchase Agreement,
provided, however, that this sentence does not limit the scope of the Assets
conveyed hereunder.  The parties hereto recognize that Seller is executing and
delivering to Buyer certain other instruments of conveyance with respect to the
Assets.  Nothing herein shall limit the scope thereof, and nothing therein shall
limit the scope hereof.

 

            8.         Governing Law.  This Bill of Sale shall be governed by
and construed and enforced in accordance with the internal laws of Delaware
without reference to Delaware’s choice of law rules.  This Bill of Sale may be
modified or supplemented only by written agreement of the parties hereto.

 

            IN WITNESS WHEREOF, each of the parties hereto have caused this Bill
of Sale and Assignment Agreement to be signed by their duly authorized officers
on the date first above written.

 

 

STONY HILL CORP.

 

         /s/ John Brady

By:                                                                    

Name: John Brady

Title: Secretary

 

MCIG, INC.

 

        /s/ Paul Rosenberg

By:                                                                    

Name: Paul Rosenberg

Title: President

 

 

2

 
 